Citation Nr: 0002226	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left leg disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1966 to 
January 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board notes that the veteran withdrew his claim for 
entitlement to an increased rating for a left varicocele in 
September 1999.  Accordingly, the Board finds that such issue 
is no longer within its jurisdiction.  See Hamilton v. Brown, 
4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. 
Cir. 1994); 38 C.F.R. § 20.204 (1999).  


FINDING OF FACT

The claim of service connection for a left leg disability is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left leg 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records show that the veteran 
reported a history of polio at the age of 5 on the enlistment 
report of medical history.  

The examiner noted that this was not verified.  He also 
reported, in pertinent part, a history of leg cramps.  
Enlistment examination documented no diagnoses or clinical 
findings with regard to the left leg.  

In June 1967 the veteran was seen for left testicular pain 
radiating down into the left thigh.  No diagnosis pertaining 
to the left leg was documented.  

On separation examination, the veteran reported, in pertinent 
part, a history of leg cramps.  It was indicated that he had 
had leg cramps for two years, but with no recurrence.  Also 
reported was a history of polio in the left leg at the age of 
5 with a full recovery.  Physical examination was described 
as normal in the lower extremities, and no diagnosis 
regarding the left leg or any other disorder was documented.  

In January 1975, the veteran submitted a claim of service 
connection for a dental disability and varicose veins.  

On VA examination in March 1975, the veteran reported left 
testicle pain sometimes radiating into the left thigh, left 
groin, and left lumbosacral area.  On examination, normal 
strength and mobility was found in all four extremities, the 
neck, and the trunk.  

On VA examination in March 1976 the veteran again reported 
pain in his left scrotum with tingling in the scrotum and 
about the thigh and leg on the left.  He reported being told 
that he had a varicocele.  He was noted as walking down the 
hall with a slight limp in his left leg.  The diagnosis was 
left varicocele with numbness and tingling.  

In April 1975, the RO granted service connection for a left 
varicocele.  

In August 1979 the veteran was seen at a VA facility with 
complaints of left lower back, left scrotum, and left upper 
leg pain secondary to his left varicocele.  

In May 1996, the veteran submitted a claim for, in pertinent 
part, a left leg disorder that he contended was aggravated by 
service.  

In April 1997 the veteran was seen by Dr. R.A.S. for 
increasing problems in his left leg.  It was noted that he 
had polio as a young child and had had intermittent 
discomfort in the past with his left leg.  He stated that the 
pain and discomfort had become more severe and more frequent 
over the last several months to years, stating that there 
were some days when he had difficulty ambulating because of 
the pain.  Examination revealed the left leg to be non-
tender.  The assessment was chronic left leg pain, probably 
secondary to previous polio.  

In April 1997 a local hearing was conducted.  The veteran 
testified that he had polio when he was 5 and that he was 
unable to do certain activities because to do so would strain 
or stress the leg.  Transcript, pp. 3-4.  He reported that he 
got over the initial part of the polio probably within one 
year.  Tr., p. 4.  He testified that his left leg was a lot 
stronger before entering the military.  He stated that 
working and jumping from the wings of aircrafts caused it to 
worsen while he was in the service.  Tr., p. 4.  

The veteran testified that he had his leg checked out and 
received treatment such as bed rest or hot baths for his left 
leg while he was in the military.  He testified that the 
condition of his left leg after service was much more severe 
than it was before he entered the military.  Tr., pp. 4-5.  

In June 1997 a VA joints examination was conducted.  The 
veteran reported having polio in his left leg at the age of 5 
associated with pain and limping.  He currently complained 
that strenuous exercise aggravated his leg.  On examination, 
the left leg appeared completely intact with no evidence of 
atrophic changes.  Strength was intact and there was no 
visible deformity.  Gait was normal.  Heel to toe was also 
normal with a minimal limp protecting the left leg.  The 
diagnosis was post polio syndrome.  The examiner concluded 
that the veteran had this when he was 5 and had worsening of 
the pain with exercise even before he went into the military.  



In October 1998 a VA neurological examination was conducted.  
The examiner noted that he did not have the veteran's medical 
records during his visit.  The veteran reported having polio 
when he was five and that he recovered, but not completely.  
He indicated that his left leg started hurting and would 
become numb and buckle at times while he was in the service.  
Despite that, the veteran indicated that he did not complain 
of his symptoms.  He reported that his left leg had continued 
to bother him since his discharge from service.  

Sensory examination revealed decreased position in the toes, 
vibration in the left foot and globally decreased pinprick 
and touch in the left leg.  Muscle strength was 4+/5 with 
irregular effort.  Gait was normal and reflexes were 
symmetric.  The diagnosis was chronic pain, numbness, and 
buckling of the left leg since the time of service.  The 
examiner stated that the diagnosis was unclear and that he 
could not make any conclusions regarding his claim.  

In December 1998 the October 1998 VA examiner (neurological) 
noted that a subsequent electromyogram of the left leg 
revealed normal conduction velocities and sensory latencies.  
The needle examination was found to show fasciculations in 
the lateral gastrocnemius and in the "EDB" and also in the 
"AHB."  It was concluded that these fasciculations, 
combined with the absence of peripheral neuropathy or root 
compression, tended to support the existence of a very 
chronic and mild lesion localized in the anterior horn cell 
which was concluded to be congruent with the veteran's 
history of acute anterior poliomyelitis affecting the left 
leg as a child.  

The examiner noted it was described in the "American 
Literature" that "sometimes coincidentally with persistent 
overuse or exercise of an extremity previously affected by 
polio, sometimes the patient develops pain and fatigability 
in that extremity," which he noted as being sometimes 
labeled as post polio syndrome.  The examiner concluded that 
the veteran's history, findings, and description were 
compatible with such a diagnosis.  




In January 1999 the RO requested clarification of the VA 
examiner's December 1998 conclusions.  In doing so, the RO 
requested the examiner to review the service medical records 
and post-service evidence and make a definite statement as to 
whether service permanently aggravated the left leg polio 
condition beyond its normal progression.  

In March 1999, the October 1998 VA examiner (neurological) 
responded that it was possible that the activity during 
service aggravated the polio beyond the normal progression.  

In September 1999 a videoconference hearing before the 
undersigned Member of the Board was conducted.  The veteran 
testified to having pain in his left leg prior to entering 
the service.  Transcript, pp. 2-3.  He stated that he started 
having more problems with the left leg after entering the 
service.  Tr., p. 3  He stated that he sought treatment while 
he was in the service and was either told to go back to work 
or was advised to take warm baths, keep his leg elevated, 
exercise, and take aspirin.  Tr., pp. 3-4.  In spite of this, 
the veteran testified that the pain continued, but that he 
did not seek further in-service treatment.  Tr., p. 4.  

The veteran testified that he received medical attention a 
few months after his discharge from service.  He did not 
specify the name of the individual who provided such 
treatment.  Tr., p. 5.  He stated that he tried to let the 
left leg settle down, but that it did not.  Id.  He 
subsequently sought treatment from Dr. G.  Tr., p. 5.  He 
stated that he currently was receiving treatment at VA from 
time to time.  Id.  

When asked whether he had been told by a doctor that his left 
leg had gotten worse because of his military service, the 
veteran answered that Dr. G. had told him, and that a doctor 
at VA had also felt that his service-connected activities and 
aggravated it beyond the "normal normalities."  Tr., p. 7.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1999).  




Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

"[I]n short, a proper application of [38 U.S.C. § 1153 and 
38 C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins v. Derwinski, 1 Vet. 
App. 229, 232 (1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a left leg disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The veteran 
has contended that he has a left leg disability resulting 
from pre-service polio that was permanently aggravated by 
activities in the military service.  The enlistment 
examination notes a history of childhood polio.  The veteran 
has a current left leg disability.  Finally, the October 1998 
VA examiner's (neurological) statements, taken together, 
indicate a link between the veteran's current left leg 
disability and an in-service aggravation.  

Thus, after a careful review of the record, the Board 
concludes that a well-grounded claim for service connection 
of a left leg disability has been presented as there is a 
medical opinion indicating a link between the left leg 
disability and aggravation in service.  


ORDER

The claim of entitlement to service connection for a left leg 
disability is well grounded.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the claim of service connection for a 
left leg disability is well-grounded.  Once the appellant has 
established a well-grounded claim, VA has a duty to assist 
the appellant in the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  However, the 
Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist with regard to the issue of service 
connection for a left leg disability.  Godwin v. Derwinski, 
1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).  

The Board notes that the October 1998 VA examiner 
(neurological) did not review the claims file during the 
initial examination.  The RO subsequently asked him to 
clarify his conclusions, and specifically requested that he 
review the service medical records and provide a rationale 
for his conclusion.  There is no indication in the March 1999 
addendum to the October 1998 VA examination and December 1998 
addendum that the service medical records or the claim folder 
were reviewed.  Nor is a rationale provided explaining why 
the examiner thought that it was possible that the veteran 
aggravated his polio disability beyond its normal progression 
while in the service.  

While the service medical records note a pre-service history 
of polio of the left leg, aside from complaints relating to 
his left varicocele, there is no documentation of the veteran 
being treated for problems with his left leg.  In addition, 
available post-service medical records show no documentation 
of problems regarding his left leg disability (not pertaining 
to radiation from the left varicocele) for more than 20 years 
following his discharge from service.  The VA examiner did 
not attempt to explain such absence of medical evidence, and 
his conclusions are somewhat vague and inconclusive.  

During the June 1997 VA joints examination, the VA examiner 
concluded that the veteran's post polio syndrome with pain 
was already worsening with exercise even before he entered 
the military.  This opinion conflicts with the above-
mentioned medical opinion of the VA neurological examiner; 
however, it too is not very clear in its meaning.  

The Board additionally notes that the current nature of the 
veteran's disability should be clarified.  The veteran was 
diagnosed once with post polio syndrome with pain in June 
1997 by the VA joints examiner.  He was diagnosed with 
chronic left leg pain by the October 1998 VA neurological 
examiner.  On remand, the veteran's current disability should 
be clarified.  

In light of the above, the Board concludes that a VA 
examination is warranted.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board also notes that the veteran testified that Dr. G. 
felt that his leg left disability got worse because of his 
military service.  Tr., p. 7.  The claims folder does not 
appear to contain records from Dr. G.  The RO should attempt 
to obtain these records.  38 U.S.C.A. § 5107(a) (West 1991).  

In light of the above, the veteran's claim is remanded to the 
RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
for service connection for a left leg 
disability.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain medical records from Dr. G.  
See Transcript, pp. 5 and 7.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the RO should arrange for a VA 
examination(s) of the veteran for the 
purpose of ascertaining the etiology of 
any left leg disability found to be 
present.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s) and the examination 
report(s) should be annotated by the 
examiner(s) in this regard.  It is 
essential that the examiner(s) review the 
claims folder in its entirety.  


The examiner should certify that the 
evidence was reviewed.  The examiner 
should take specific note of the 
veteran's reported and documented medical 
history.  Any further indicated special 
studies should be conducted.  

The examiner should assess the veteran's 
current symptomatology and specifically 
note the specific nature of his left leg 
disorder in the examination report.  The 
examiner should distinguish between the 
veteran's left leg disability resulting 
from his polio and any disability of the 
left leg resulting from his left 
varicocele.  If such a distinction cannot 
be made, the examiner should note this in 
the examination report.  

The examiner should offer an opinion as 
to whether there is a causal link between 
any diagnosed left leg disability and the 
veteran's military service.  The examiner 
should also offer an opinion as to 
whether, and to what degree, if any, a 
left leg disability resulting from pre-
service polio was aggravated by his 
military service.  In doing so, the 
examiner should carefully examine the 
service and post-service medical records.  
The examiner should also carefully 
address the veteran's post-service left 
leg injuries and associated laboratory 
findings.  Any opinions expressed should 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a left leg disability 
based on the entire evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



